 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. H. BLIIM AND MRS. E.H. BLIIM,EXECUTRIX FOR THE ESTATE OFE.H. BLUM,D/B/AE. H. BLIIMandAMALGAMATED CLOTHINGWORKERS OF AMERICA,CIO.Case No. 15-CA-735.January 6,1955Decision and OrderOn September 22, 1954, Trial Examiner Sidney L. Feiler issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that the Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto. Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a support-ing brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.We agree with the Trial Examiner's conclusion that the Respond-ent's refusal to honor our certification of the Charging Union asmajority representative of the employees here involved constitutes aviolation of Section 8 (a) (5) of the Act. The Respondent's defenseto the unfair labor practice allegation in this proceeding rests princi-pally on the same contentions urged to the Board in the representa-tion proceeding (Case No. 15-RC-1000) which culminated in certifi-cation of the Union. It is now, as it was then, the Respondent's con-tention that the Charging Union, in the course of the election orderedby the Board in the representation proceeding, engaged in improperconduct affecting the results of the election such as to invalidate theresults.The Board considered the Respondent's assertions in thisrespect upon evaluation of the Regional Director's report after in-vestigation of the Respondent's objections to the election.After con-sidering the Regional Director's report and the Respondent's subse-quent exceptions thereto, the Board determined that the objections didnot raise any material or substantial issues with respect to the electionand overruled the objections.'Thereafter, the Respondent filed amotion for reconsideration, and the Board, after fully considering theobjections a second time, denied the Respondent's motion.Consistent with well-established Board precedent, the Trial Exam-iner properly rejected the Respondent's offer at the hearing in thisproceeding to prove its assertion of improper conduct by the Union1E H Blum,108 NLRB 312.111 NLRB No. 13. E.H. BLUMIiiin the election?Issues relatingto the validity of a Board certifica-tion resultingfrom a representation proceeding and decided in thatproceedingare not litigableanew in a subsequent complaint case?The TrialExaminer's ruling onthe Respondent's offer of proof istherefore affirmed.In this case the rejected offer of proof contains, in theform of docu-mentary evidence and testimonygiven under oath in direct and cross-examination, the complete picture of the facts which, according to theRespondent, required that the election be set aside.We have eval-uated the Respondent's entire offer of proof and we find, upon fullappraisal thereof, that we correctly determined in the representationproceeding that the Respondent's objections to the election do notraise any substantial or material issues and have no merit.The evidence adduced in this proceeding on the objections to theelection contains certain factual conflicts.However, in the considera-tion of the evidence which follows we find it unnecessary to resolveany credibility issues because the facts stated are based on the disputedtestimony of the Respondent's witnesses and even so do not give theobjections substance.In support of its objections to the election the Respondent reiteratesthese contentions : (1) The Union "interfered with, restrained and co-erced [the Respondent's employees] in the exercise of their free choiceof bargaining representatives" from October 22,1953, to the time of theelection; (2) the Union actively electioneered in the vicinity of the elec-tion in violation of the Board's election rules (a) by the presence ofunion representatives on the sidewalk in front of the entrance to theRespondent's plant and by their distribution of leaflets, (b) by theappearance of 1 employee at the polling area with a union leaflet in herhand, (c) by the Union's transportation of 1 voter to the polls, (d) bya 2-minute conversation between a union representative and an em-ployee just before the employee entered the Respondent's plant tovote, and (e) by the statement of a union representative, while handlinga leaflet to an employee, "How do you stand, because all that's not withuse we aregoing to pop on their head.".With respect to objection (1), employee Tranchina testified she wastold by union member Nuccio, prior to Nuccio's discharge on October29, 1953, "if I didn't sign the [union membership] card and it becamea unionfactory I wouldn't be able to work there unless I joined theunion."Plant Superintendent Gooch testified that, when he dis-charged Nuccio on October 29, she said, "I did not threaten the em-ployees, I only told them if they did not join the union they wouldnot be allowed to work here."Employee Hulette testified that within24 hours before the election, held on November 20, 1953, he heard a2 S. H. Kressand Company,88 NLRB 292, enfd. 194 F. 2d 444 (C. A. 6).a Pittsburgh PlateGlassCo. v. N.L R. B.,313 U S 146,161-162. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDrumor from Dupuis, Rodobich,4 Tranchina, and Gonzalez, "That inorder to hold your job you would have to be a member of the union.""About four' other witnesses testified that they heard a similar rumorat one time or another before the election.We find, as did theRegional Director, that any threats which Nuccio may have made priorto her discharge on October 29 were too remote from the election heldon November 20 to have had any effect upon the results of the elec-tion.This is so particularly in the light of the discharges, on October29, of Nuccio and Braud, the two employees alleged to have madethreats.'As to the rumors, we find there is no need to decide whetherthey were threats, because the Respondent did not allege any facts toshow that the rumormongers were other than rank-and-file employeesor unknown persons, whose actions are not attributable to the Union 7With respect to objections (2) (a) and (b), the leaflet stated:ONLYYOUCAN HELP USGET OUR JOBS BACKVOTE YES !(signed)ETTA BRAUDMARY NUCCIOThe union representatives distributing the leaflets were approximately75 feet from the votingarea.We have held that union distribution ofnoncoercive handbills at a distance of about 60 feet from a voting areais no more than propagandizing and does not interfere with the con-duct of an election.'Clearly the leaflet distributed by the Union inthis case had no coercive thrust.As to objection 2 (c), we do not consider union transportation of asingle employee to a plant for the purpose of voting in a Board electionas interference with the election.9With respect to objection (2) (d), we have held that conversationbetween a union representative and an employee within a plant duringthe course of an election does not interfere with the election where thereisno showing of coercive statements and the objecting party hadsigned a Board form certifying the fairness of the election conduct.'°In this case the employee involved testified that her conversation out-side the plant consisted of no more than an exchange of greetings with4The Respondent stipulated that Dupuis and Rodobich were supervisors.5Tranchina, Moore, Gonzalez, and Bourret.9 Ordinarily we would not look to the facts of the alleged threats which occurred priorto October 29, 1953;we would instead reject the objection based thereon because the samefacts were the subject of a charge in Case No 15-CB-113 which the Regional Directordismissed on November 11, 1953.Times Square Stores Corporation,79NLRB 361.7The Gruen Watch Company,108 NLRB 610;cf.Diamond State Poultry Co., Inc.,107NLRB 3.8Heggans, Inc ,106 NLRB 845.9Reidbord Bros.Co, 99 NLRB 127.10Emerson Electric Company,106 NLRB 149. E.H. BLti M113a couple of union representatives.Board form certifying the fairness of the election conduct.Finally, as to objection (2) (e), Magee, the employee to whom thealleged threat was made, testified that the remark did not affect her-vote and that, before the election, she repeated the statement to onlyone other employee, Moore.Moore testified that when Magee repeatedthe union representative's remark, she told Magee to think for herself.In these circumstances, it is doubtful that the alleged remark consti-tuted a threat, and, even if considered a threat, the statement wasclearly an isolated incident which had no material effect on theemployees in the election.We accordingly find that the Respondent's objections have no meritand do not warrant invalidation of the election or of our certificationof the Union.OrderUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, E. H. Blum and Mrs. E. H.Blum, Executrix for the Estate of E. H. Blum, d/b/a E. H. Blum,New Orleans, Louisiana, her agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated ClothingWorkers of America, CIO, as the exclusive representative of all pro-duction and maintenance employees at the Employer's New Orleans,Louisiana, plant, including shipping room employees, the mechanic,machine operators, inspectors, pressers, the porter and janitor, andnonsupervisory employees in the cutting room, but excluding officeclerical employees, executive and administrative employees, guards,the cutting room supervisor, foreladies, and all other supervisors asdefined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing the Respondent's employees in the exercise of their right toself-organization, to form or join labor organizations, to bargain col-lectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of the Act,or to refrain from any or all of such activities except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Amalgamated ClothingWorkers of America, CIO, as the exclusive representative of the Re- 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's employees in the appropriate unit described above,with.respect to grievances,labor disputes,rates of pay, wages,hours ofemployment,and other conditions of employment,and, if an under-standing is reached,embody such understanding in a signedagreement.(b)Post at the Respondent's place of business at New Orleans,Louisiana, copies of the notice attached hereto marked "Appendix." 11Copies of said notice, to be furnished by the Regional Director forthe Fifteenth Region, shall, after being duly signed by the Respond-ent's representative, be posted by the Respondent immediately uponreceipt thereof and maintained by the Respondent for sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the FifteenthRegion,in writing, within ten (10) days from the date of this Order, as,tothe steps the Respondent has taken to comply herewith."In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enfoicing an Order."AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, I hereby notify my employees that :I WILL NOT refuse to bargain collectively with AmalgamatedClothingWorkers of America, CIO, as the exclusive represent-ative of all employees in the following bargaining unit :All production and maintenance employees at my New Or-leans, Louisiana, plant, including shipping room employees,themechanic, machine operators, inspectors, pressers, theporter and janitor, and nonsupervisory employees in the cut-ting room, but excluding office clerical employees, executiveand administrative employees, guards, the cutting room su-pervisors, foreladies, and all other supervisors as defined inthe Act.I WILL NOT in any like or related manner interfere with, restrain,or coerce my employees in the exercise of their right to self-organ-ization, to form or join labor organizations, to bargain collec-tively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining E.H. BLUM115or other mutual aid or protection, as guaranteed in Section 7 ofthe Act, or to refrain from any or all such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.I WILL, upon request, bargain collectively with AmalgamatedClothing Workers of America, CIO, as the exclusive representa-tive of all employees in the bargaining unit described above, withrespect to grievances, labor disputes, rates of pay, wages, hoursof employment, and other conditions of employment, and if anunderstanding is reached, embody such understanding in a signedagreement.MRS. E. H. BLUM,EXECUTRIX FORTHE ESTATE OF E. H. BLUM, D/B/AE. H. BLUM,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge and first amended charge filed by Amalgamated Clothing Workersof America,CIO, hereinreferred to asthe Union, the GeneralCounsel of the Na-tional Labor Relations Board1by theRegional Director for the Fifteenth Region(New Orleans,Louisiana),on June 28,1954,issued a complaint against E. H. Blumand Mrs. E. H. Blum,Executrix for theEstateof E. H.Blum, d/b/a E. H. Blum 2alleging that the Respondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) and(5) and Section2 (6) and (7) oftheNationalLaborRelations Act, as amended,61 Stat.136, 65 Stat.601, hereincalled the Act.Copiesof the charges,complaint,and notice of hearing were servedupon the Respondent and the Union.With respect to unfair labor practices the complaint alleges in substance thatfrom on orabout April 29, 1954,the Respondent refused to bargain with the Unionas the duly designated collective-bargaining representative of employees of theRespondent in an appropriate unit,in violationof the Act.The Respondent,in an answer datedJuly 13, 1954,admits certain jurisdictionalallegations including the appropriateness of the unit as alleged in the complaintbut denies the commission of any unfair labor practices.The answer specificallyalleges that there is no obligation upon the Respondent to bargain collectively withthe Union because the Union was not freely selected by employees of the Respondentbut that theywere interferedwith,restrained,and coercedby theUnion in their selec-tion of a representative.The answer further alleges that the Respondent has beendeprived of due process by action of the Board in failing and refusing to grant ahearing on certain objections to the Board-conducted election which resulted in a'The term General Counsel as used herein includes the attorney representing the Gen-eral Counsel at the hearing.The National Labor Relations Board is referred to as theBoard.0 At all times here relevant operations of the firm known as E.H. Blum were under thedirection and control of Mrs. E. H. Blum and she is referred to herein as the Respondent.344056-55-vol. 111-9 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertification of the Union as collective-bargaining representative and its subsequentrequest of the Respondent to engage in collective-bargaining negotiations.Pursuant to notice, a hearing was held at New Orleans, Louisiana, before a dulydesignated Trial Examiner.All parties were represented at the hearing and wereafforded full opportunity to be heard and to examine and to cross-examine wit-nesses.At the conclusion of the presentation of evidence the Respondent moved todismiss the complaint on the merits.Decision was reserved on this motion and itis disposed of by the findings and conclusions contained in this report.Opportunitywas then afforded for oral argument.No further argument was presented otherthan during the presentation of the aforesaid motion of the Respondent.The Gen-eralCounsel moved to conform the pleadings to the proof as to formal matters.This motion was granted as to all pleadings without objection.Opportunity was alsoafforded for the filing of briefs and/or proposed findings of fact or conclusions oflaw or both.Counsel stated on the record that none would be filed andnone werereceived.Upon the entire record, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTE.H. Blum, an individual proprietorship owned and operated until his death onJune 19, 1953, by E. H. Blum and since that date operated by his widow, Mrs. E. H.Blum, as executrix of the estate of E. H. Blum, has its principal office and place ofbusiness in New Orleans, Louisiana, where it is engaged in the manufacture of men'sand boys' slacks and trousers.During the year 1953, which period is representativeof all times material herein, the said Respondent purchased raw materials consistingprincipally of cut goods, thread, buttons, zippers, waistbands, needles, and relatedmaterials valued in excess of $100,000, approximately 80 percent of which was pur-chased from points outside the State of Louisiana.During the same period, of Re-spondent's sales of finished products totaling in excess of $150,000, more than$60,000 in value was shipped in interstate commerce to points outside the State ofLouisiana.The Trial Examiner finds that at all times here relevant the Respondent has beenengaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization within the meaning of the Act.III1.THE UNFAIR LABOR PRACTICESA. The sequence of eventsThe instant case stems from a proceeding instituted by the Union in which itsought certification as collective-bargaining representative of employees in the Re-spondent's plant.The original petition was filed with the Board on August 14, 1953(Case No. 15-RC-1000).3 On October 16, 1953, the Board issued its Decision andDirection of Election (not reported in printed volumes of Board Decisions andOrders) in which it directed that an election should be conducted among employeesin the following unit found appropriate in order to determine whether employees inthat unit wished to be represented for purposes of collective bargaining by the Union:All production and maintenance employees at the employer's New Orleans, Louisi-ana, plant, including shipping room employees, the mechanic, machine operators,inspectors, pressers, the porter and janitor, and nonsupervisory employees in the cut-ting room, but excluding office clerical employees, executive and administrative em-ployees, guards, the cutting room supervisor, foreladies, and all other supervisors asdefined in the Act. The election was conducted on November 20, 1953, at the Re-spondent's plant between the hours of 8 a. in. and 9:30 a. in. The official tally ofballots shows that out of approximately 59 eligible voters 34 votes were cast for theUnion, 17 against it, and 9 ballots were challenged.3 The original petition was filed by the New Orleans Joint Board of the Union. At thehearing, the petition and other formal papers were amended to show the InternationalUnion and not the New Orleans Joint Board as the Petitioner. E.H. BLUM117The tally contains the printed statement, "The undersigned acted as authorizedobservers in the counting and tabulating of ballots indicated above.We herebycertify that the counting and tabulating were fairly and accurately done, that thesecrecy of the ballots was maintained, and that the results were as indicated above.We also acknowledge service of this tally."This statement was signed by Mrs. E. H.Blum and a representative of the Union. There also is in evidence a certification onconduct of election signed by representatives of the Respondent and the Union certi-fying that the balloting was fairly conducted, that all eligible voters were given anopportunity to vote in secret, and that the ballot box was protected.On November 21, 1953, counsel for the Respondent filed with the Board certainobjections to the election.Two general grounds were alleged. First, that employeeswere interfered with, restrained, and coerced by certain actions of the Union whichhad been made the subject of unfair labor practice charges filed by the Respondentagainst the Union on November 3, 1953. Secondly, it was alleged that the Unionhad electioneered in the vicinity of the election while the election was taking placein violation of the Board's Rules.An investigation of the objections was conducted by the Regional Director for theFifteenth Region who, on February 1, 1954, issued a detailed report on objectionsin which he recommended that the objections be overruled and that an appropriatecertification be issued.On February 10, 1954, counsel for the Respondent filed exceptions to report onobjections.On April 20, 1954, the Board issued a Supplemental Decision and Certification ofRepresentatives in which it stated:We have considered the objections to the elections (sic), the Regional Direc-tor's report, and the Employer's exceptions thereto. In agreement with theRegional Director, we find that the objections raise no substantial or materialissues with respect to the conduct of the election and we overrule them.Because the tally of ballots shows that the Petitioner received a majority ofthe valid votes cast, we shall certify the Petitioner as the bargaining representa-tive of the employees in the appropriate unit .4On April 26, 1954, the Respondent filed a "Motion for Reconsideration" in whichcounsel alleged that the Respondent had no opportunity to participate in any investi-gation other than to make routine suggestions as to possible witnesses, that she hadhad no opportunity to confront, examine, and cross-examine witnesses or to produceany evidence in her own behalf which might tend to impeach or contradict the find-ings of the Regional Director; and that without a hearing the investigation of theobjections and the ruling regarding the exceptions was totallyex parteand a depriva-tion of a proper hearing in violation of the requirements of due process.Reconsid-eration was requested and also the ordering of a hearing on the exceptions previouslyfiled.On May 14, 1954, the motion for reconsideration was denied ". . . for thereason that it presents no issues which were not previously considered by the Board."After the issuance of the certification attempts were made by the Union to enterinto collective-bargaining negotiations with the Respondent.On April 28, 1954,Nathan Kazin, manager of the New Orleans Joint Board of the Union, sent a letterto the Respondent calling attention to the certification and requesting an early dateat which representatives and a negotiating committee could meet with the Respondentin order to negotiate a collective-bargaining agreement.He further stated that hewas attaching for consideration by the Respondent a draft copy of contract proposals.The draft contract did not have the name of the employer inserted and referred tothe Amalgamated Clothing Workers of America as the "Union."On May 10, 1954, Kazin sent a further letter to Respondent in which he declaredthat he had not received any reply to the letter of April 28 and he therefore proposedto set a date for a meeting for collective-bargaining negotiations.He set the date asMay 19 at the offices of the New Orleans Joint Board.On May 11, 1954, the Respondent wrote Kazin that her motion for reconsiderationwas still pending and that she would give her response to his letter when the Boardissued its decision.On May 18, 1954, after the Board's decision denying the motion for reconsidera-tion,Kazin again wrote the Respondent suggesting the date of May 26 for a meet-ing.However, on May 19, 1954, the Respondent wrote Kazin the following letter:We have just received an order of the National Labor Relations Board deny-ing our motion for reconsideration in Case No. 15-RC-1000. Thus, it appearsthat we have as yet been unable to obtain a hearing on the validity of the elec-108 NLRB 312. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of last November.Since we sincerely believe that that election was not areflection of the employees'free choice we, therefore,decline to bargain withyou as the representative of our employees.The Unionthen instituted the present proceeding by filing its charge on June 10,1954.B. Contentions of the parties;conclusions1.The appropriate unit;the refusal to bargainThe complaint alleges as an appropriate unit of employees of the Respondent theunit found by the Board in the prior representation case.This allegation is admittedin the answer.However, the Respondent contends that she cannot be held to have refused to bar-gain with the Union because a condition precedent to such a finding does not exist;namely, a prior request by the certified collective-bargaining representative to theRespondent to enter into collective-bargaining negotiations.The Respondent pointsout that the certified collective-bargaining representative is the Amalgamated Cloth-ingWorkers of America,CIO. She further points to the admitted fact that afterthe certification all correspondence received by the Respondent relating to collective-bargaining negotiations was signed by Nathan Kazin as manager of the New OrleansJoint Board of the Union and was sent on stationery of the New Orleans Joint Board.The constitution of the Union contains detailed provisions concerning joint boards(articlesVII and VIII).The general executive board(composed of the nationalofficers of the Union)has authority to organize two or more local unions located inthe same city or area into a joint board.This board is made up of delegates electedby each affiliated local union.The joint boards,it is provided,"shall organize,coordinate and supervise the activities of their affiliated local unions."Provisionismade for the election of officers of joint boards and their adoption of appropriatebylaws.Nathan Kazin testified in detail as to his connection with the national organizationand the New Orleans Joint Board.He is a national representative of the Union andreceives his compensation from national headquarters.He also was assigned to theposition of manager of the New Orleans Joint Board by a national officer of theUnion.His duties in the New Orleans area are to administer the affairs of the JointBoard and the locals affiliated with it and in addition to assist other locals in thearea not affiliated with the Joint Board.He testified that he was specifically au-thorized by the national vice president of the Union to write the Respondent andrequest negotiations for a contract and that it was pursuant to that authority that hesent letters to the Respondent requesting a meeting.He used stationery of the NewOrleans Joint Board and signed his name as manager but testified that it was his cus-tom to use this stationery for all correspondence and that he considered the author-ity to negotiate a contract with the respondent was given to him in his capacity asnational representative and that the New Orleans Joint Board itself did not haveauthority to negotiate such a contract.The New Orleans Joint Board has no formal document of organization but oper-ates under the constitution of the national organization.Itdoes have its ownbank account, its own officers,and a business agent.The Respondent,while conceding that she never raised any question as to Kazin'sauthority or that of the New Orleans Joint Board and admitting,as her letter ofMay 19,1954,shows, that the refusal to bargain was based on her asserted inabilityto obtain a hearing on the validity of the representation election,stillmaintains thatthe burden of proof was on the General Counsel to establish that a demand for col-lective bargaining was made by the certified Union and that that burden has not beencarried.She maintains that demand was made by the Joint Board as a separateentity and not by the Amalgamated Clothing Workers of America,the certifiedcollective-bargaining representative.The Trial Examiner does not agree with the contention.It is clear that the Unionhad designated an agent to represent it in the negotiation of a collective-bargainingcontract with Respondent.In- fact that was the only way in which it could haveacted.Itwas logical for it to designate as a representative its chief employee in theNew Orleans area.Actually Kazin held two positions in the union organization.There was no, bar to the Union's designating him in his capacity as a national rep-resentative or as manager of the New Orleans Joint Board or both. The New Or-leans Joint Board was not a stranger to the union organization.Its affiliation wasclearly shown on the letterhead which Kazin used in his letters to the Respondent.Any question that might exist with respect to the party for whom Kazin was actingwas certainly cleared up by the contract he submitted to the Respondent which E.H. BLUM119,named the Union as the party to the contract together with the Employer.TheTrial Examiner therefore concludes that a proper demand for collective bargainingwas made upon the Respondent and that this demand was rejected in the Respond-ent's letter of May 19, 1954.2.The majority status of the Union; the validity of the representation electionIn the answer to the complaint it is specifically alleged that the Respondent wasnot obligated to bargain with the Union because it was not freely selected by theemployes but that, on the other hand, the Union interfered with,restrained, andcoerced the employees in their selection and designation of the collective-bargainingrepresentative.It is further alleged that the failure and refusal to grant Respondenta formal hearing on the objections to the election filed by the Respondent was adeprivation of due process.Counsel for the Respondent contended at the hearingthat the failure to grant a formal hearing on the objections to the election constituteda deprivation of due process.He argued that these objections raised substantialand material issues and that the Respondent should not have had to rely solely onreports by Board agents to the Board on the objections but should have had anopportunity to present witnesses and to examine and cross-examine witnesses in aformal hearing.The General Counsel contends,in substance,that all evidence sub-mitted by the Respondent in support of its objections to the election was consideredcarefully by the Board,in addition there was an independent investigation by Boardrepresentatives of the objections,and there was no denial of due process in the instantcase by the refusal to order a formal hearing.Representation proceedings are conducted pursuant to Section 9 (c) of the Actwhich provides that where an appropriate petition has been filed "the Board shallinvestigate such petition and if it has reasonable cause to believe that a question ofrepresentation affecting commerce exists shall provide for an appropriate hearing upondue notice. . . .If the Board finds upon the record of such hearing that such aquestion of representation exists, it shall direct an election by secret ballot andshall certify the results thereof."A representation proceeding is "not technical.It is an investigation,essentially in-formal, not adversary."Inland Empire Council v. Millis,325 U.S. 697, 706. "Thepreliminary investigation and the hearing in the representation proceeding are notcontentious litigation but investigation."N. L. R. B.v. Botany Worsted Mills,133F. 2d 876, 882(C. A. 3). See also,ForemandClark,Inc. v. N. L.R. B.,215 F.2d 396(C. A. 9).Section 102.61 of the Board'sRules and Regulations prescribes election procedurein representation cases.It sets forth procedure for the filing of objections to anelection,investigation and report on objections,and exceptions to such a report. Itis further provided that "if it appears to the Board that such exceptions do notraise substantial and material issues with respect to the conduct or results of theelection, the Board may decide the matter forthwith upon the record, or may makeother disposition of the case."It has been held that there is no right as a matterof law to a formal hearing on objections and the party filing objections may berequested to submitprima facieevidence in affidavit form of persons having first-hand knowledge of matters raised by the objections.N. L. R. B. v.HuntsvilleMfg.Co, 203 F. 2d 430, 433 (C. A. 5). A rulingby the Board that certain objectionsdo not raise substantial or material issues is reviewable in later court proceedings.iThe evidence establishes that the Respondent was given full opportunity to presentobjections to the election and evidence in support of these objections.Actually, asubstantial portion of the objections related to material presented by the Respondentin support of charges filed against the Union in Case No. 15-CB-1 13.In the courseof the investigation of the charges, the Respondent submitted affidavits,and lettersfrom her counsel.An investigation of the objections was made by the RegionalDirector for the Fifteenth Region and a field investigator interviewed counsel forthe Respondent,Mrs. Blum, and employees at the plant.A detailed report on theobjections was filed by the Regional Director and this report, together with the Re-spondent's exceptions to it, were considered by the Board before it issued its Supple-mental Decision and Certification of Representatives.Respondent'smotion forreconsideration was subsequently denied.The Respondent contends that there was a denial of due process because a formalhearing on the objections to the election was refused.The tally of ballots and the5N L R B. v Huntsville Mfg Co, supra ; N L R. B. v. Vulcan Furniture Hfg Corp.,214 P. 2d 369 (C. A.5) ;N. L. R B. v. Trunity SteelCo., 214 F. 2d 120 (C. A.5) ; N. L. R. B. v. WestTexas UtilitiesCo., 214 F. 2d 732 (C. A. 5). 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertification on conduct of election were signed by the Respondent and her repre-sentatives.Under these circumstances,itwas the responsibility of the Respondent,as the objecting party, to come forward with evidence warranting a formal hearing.Some evidence was presented,allof which was considered in the report.At thehearing herein,the Respondent made a detailed offer of proof in support of the posi-tion that the election should be set aside.Yet the Respondent did not contendthat the witnesses whose testimony she wished to incorporate into the record werenot available at the time when the investigation of the objections was taking place.She could have obtained evidence from all of them to document her claims.In fact,she did submit affidavits executed by two of them.The Trial Examiner,under thesecircumstances,sustained an objection to the offer of evidence which could have beenpresented in the representation case.6The record in this case shows that detailed consideration was given by the Re-gional Director,in his report,to all the objections urged by the Respondent. It isclear that a careful investigation was made of the objections,which investigation in-cluded not only a study of material submitted by the Respondent,but also independentinterviews with employees in the unit and others who might have knowledge of ma-terial facts.The Board,after study of the report and the exceptions,came to theconclusion that no substantial and material issues had been raised.The Trial Exam-iner denies the motion made by the Respondent at the conclusion of the hearing todismiss the complaint because it had been deprived of due process by the failure togrant a hearing on objections it maintains were substantial and material.It is fur-ther found that the Union was the duly designated collective-bargaining representa-tive of a majority of the Respondent's employees in an appropriate unit.The refusalto bargain with it was violative of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that she cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.It has been found that the Respondent in violation of the Act failed and refusedto bargain collectively with the Union as the duly designated collective-bargainingrepresentative of her employees in an appropriate unit. It will be recommended thatthe Respondent cease and desist from such activities and on request bargain collec-tively with the Union.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent,E. H. Blum and Mrs. E. H. Blum,executrix for the estate ofE.H. Blum,d/b/a E. H. Blum,isengaged in commerce within the meaning ofSection 2 (6) and(7) of the Act.2.Amalgamated Clothing Workers of America,CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.3.All production and maintenance employees at the Respondent's New Orleans,Louisiana,plant including shipping room employees,the mechanic,machine opera-tors, inspectors,pressers,the porter and janitor,and nonsupervisory employees inthe cutting room, but excluding office clerical employees, executive and administra-tive employees,guards, the cutting room supervisor, foreladies,and all other super-visors as defined in the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.4.The aforementioned Union was at all times material and now is the exclusiverepresentative of the employees in said unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.0 Poinsett Lumber and Manufacturing Company,109 NLRB 1079;Esquire, Inc.,109NLRB 530;The Baker and Taylor Co.,109 NLRB 245,Superior Sleeprite Corporation,109NLRB 322. PLASTIC AGE COMPANY1215.By refusing on May 19, 1954, and at all times thereafter to bargain collec-tively with the Union as the exclusive representative of her employees in the appro-priate unit,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.6.By said refusal to bargain the Respondent has interfered with, restrained, andcoerced her employees in the exercise of the rights guaranteed in Section 7 of theAct and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practices within themeaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]PLASTIC AGE COMPANY, PLASTIC AGE REINFORCED PRODUCTS, INC., PLAS-TIC AGE AIRCRAFT CORPORATION, AND PLASTIC AGE SALES, INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE No.727, FOR LOCAL LODGE 758.Case No. 21-CA-182,0. January 6,1955Decision and OrderOn July 21, 1954, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefrom,and take certain affirmative action as set forth in the IntermediateReport attached hereto.The Trial Examiner further found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended that the complaint be dis-missed in that respect.Thereafter, the Respondent, General Counsel,and the Union filed exceptions to the Intermediate Report togetherwith supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report,' the exceptions and briefs, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.The Intermediate Report contains certain minormisstatements of fact which do notmaterially affect the correctness of the Trial Examiner's conclusions.They are as fol-lows :(a)The second meeting of the Plastic Age Employees Associationwas held onOctober 17 rather than, as the record shows, on October 20; (b) Lane stated that "Mr.Kramer" rather than "Mr. Harper" had satisfactorily answered a certain question at thesecond meeting of the Association ; (c) Lane, prior to the second meeting, had advisedKramer to have nothing to do with the Association whereas Lane merely advised Kramernot to permit the Association to have any further meetings on company time or premises;(d) the Union demanded a 2-year contract from the date of its certification whereas therecord shows that the Union demanded a 2-year contract but did not specify its proposedeffective date.2Without necessarily endorsing all the Trial Examiner's rationale as to the elements of"domination," we agree that Respondent's support to the Association here did not consti-tute domination of that organization.111 NLRB No. 18.